Title: Statement of Account from John Barnes, 12 May 1800
From: Barnes, John
To: Jefferson, Thomas


Thomas Jefferson Esqr: In a/c with John Barnes.


1800.
 
 





 Mar 17
 
To Amot due ⅌a/c rendrd:


 £67.84½


 "
 
J Birch

 5.–  



 18
 
himself

  50.–  



 20
 
6 Bank Notes

 470.–  



 "
 
Sloop Sally ⅌a/c

  15.33 



 Aprl 1
 
himself

  25.–  



 3d
 
J Roberts

318.39.



 "
 
himself

  25.–  



 Mar 22
 
Omitted do.

  20.    



 
 



 928.72


 
 



 996.56½


 Apl 4th
 
To Balle due favr: TJ.card, to a New a/c
}

 247.18½

 
  
  1243.75
 

 Apr 5th
 
To Wm Duane

  25.–  



 "   "
 
Wm Phillips

 10.50.



 "  10
 
TJ for N York

 200.–  



 "  17.
 }
Dr Wardlaw
 66.25




Dr Jackson
Dr Everet
 43.14
 109.39 



 14
 
Sbs Jersey Blue

 10.25 



 16
 
himself

  30.–  



 22.
 
J Francis

 100.–  



 23.
 
J Hawkins

 50.–  



 May 6
 
J Anthony

 28.–  



 7
 
P. Carron

 8.–  



 8
 
himself

    30.–  



 
 



 601.14


 May 10
 
J Letchmore

 15.60 



 "
 
McAllister & Co

 11.33 



 "
 
W Duane

 16.–  



 12
 
J Savage

 23.50.   



 "
 
C Cummens

 13.95.   



 "
 
J Thompson

 13.33.   



 
 


 694.85.   



 "
 
S H Smith

 42.66.   



 
 


  737.51    




 10th:
 
102 half Eagles 5.
510.




 
 
12 qr do. 2.50
 30.




 
 

540.




 dimes & ½ dimes in 3 Bags—
 }
 
250




Mr Nicholas in paper

450

 1240.   


 
 



1977.51. 


 1800    
 






 Apl 4th:  
 
By Qtr: Compensatn:ending 31 Mar

 1250:   



 
 
deduct ½⅌ Ct Corns:

    6.25 



 
 



1243.75.


 Copy
 






 Apl 4th  
 
By Balle ⅌Contra


$247.18½


 EE:—   
 






 May 10th.
 
By your Note in my favr  a 60 days for

 1250.   



 
 
  pd disct

   13.13 
1236.87


 12th  
 
  By T. Leipers Balle.  of his a/c on 10 hhds Tobo.





 
 
  £48.4.9 Equal to


 128.62½


 
 



1612.68 


